Citation Nr: 9932187	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to June 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disability is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for service connection is not well grounded, 
and there is no further duty to assist the veteran in the 
development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If a psychosis is manifested 
to a compensable degree within the first post service year, 
it may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107 (West 1991).  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

Initially, the Board notes that this is a reconstructed file; 
the veteran's initial claims file was inadvertently lost by 
the VA and cannot be located.   Thus, the Board's obligation 
to explain its findings and conclusions is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. 
§ 5107(a) (West 1991).  The benefit-of-doubt rule is 
ultimately not for application, because the veteran has not 
presented a well-grounded claim, as determined below, and the 
merits of the claim are not further addressed, including to 
the extent of a weighing of positive against negative 
evidence.  However, the Board nonetheless retains a 
heightened obligation to explain its findings because of the 
lost records.  

When a veteran's records have been destroyed, the VA also has 
an obligation to search for alternative records which support 
the veteran's case. See Cuevas v. Principi, 3 Vet.App. 542 
(1992).  Moreover, although there may be a lack of service 
medical records, or for that matter, service personnel 
records, VA regulations provide that service connection may 
be shown through other evidence. Smith v. Derwinski, 2 
Vet.App. 147 (1992); 38 C.F.R. § 3.303(a) (1994).  This 
evidence may be private medical records showing treatment of 
a claimed disability, fellow service personnel statements, 
personal testimony, etcetera.  The evidence may also be 
statements provided by accredited military experts.

However, the Board's inability to obtain missing documents is 
not a cause for remand in this case because remand would 
probably be futile.  Marciniak v. Brown, 10 Vet. App. 198 
(1997).  Here the veteran has been informed of his right to 
furnish additional evidence in support of his claim and there 
is no indication that any additional evidence may be 
available to assist the veteran.  The RO has made attempts to 
obtain all records to which he has referred including records 
of VA treatment.  Accordingly, no further development is in 
order based on the loss of the veteran's original claims file 
and its subsequent reconstruction.

In this case, cognizable (medical) evidence fails to show a 
nexus between the veteran's period of service and his current 
psychiatric disability, and fails to show onset of a 
psychosis in service or to a compensable degree within the 
first post-service year.  

The veteran's service medical records are unavailable.  His 
service administrative records show that he received three 
article 15's and was AWOL for three days during service.  The 
record shows that the veteran was treated at the Weston State 
Hospital beginning in 1977 and continuing into 1980 for 
psychiatric problems, and schizophrenia, paranoid type and 
acute confusional syndrome were among the diagnoses.  The 
records reflect that the veteran gave a history of treatment 
at VA facilities.  

In a September 1997 letter, Barbara L. Johnson, LCSW stated 
that the veteran had been treated at Adanta since January 
1990 for a psychotic disorder and the record also shows 
treatment for schizophrenia in 1995 while the veteran was 
incarcerated.  

The veteran contends that he was treated at VA facilities in 
Clarksburg and Chillicothe in 1976 and 1977.  The RO has 
contacted these facilities and there are no available records 
of treatment for the veteran.  

In an April 1998 statement, the veteran's mother reported 
that the veteran was behaving in a strange manner after his 
return from service.  Her complete statement has been 
associated with the claims file.   

While the veteran contends that he has schizophrenia that is 
related to service, there is no medical evidence to support 
this contention.  There are no available service medical 
records and no medical evidence showing treatment within the 
first post service year.  His service administrative records 
showing that he received three article 15's and was AWOL for 
two weeks do not support a finding that the veteran had a 
psychosis in service and no medical evidence has been offered 
that would relate this behavior to his current disability.  

While the veterans contentions and the statement of his 
mother have been considered, evidentiary assertions by lay 
persons must be accepted as true for the purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is beyond the competence of the 
person making the assertion. See King v. Brown, 5 Vet.App. 
19, 21 (1993).  Lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Hence the veteran's contentions and the statement of 
his mother that he has a psychosis related to service cannot 
be accepted as evidence to support a well-grounded claim for 
service connection.  The veteran offered any medical evidence 
of a nexus between his military service and his current 
psychosis.  

All reasonable steps to gather information in this claim have 
been taken by the RO, and the evidence has failed to support 
the finding of a well grounded claim.  Accordingly, in the 
absence of cognizable (medical) evidence of a medical 
disability incurred or aggravated in service on a direct or 
presumptive basis and the absence of a nexus linking the 
current disability with service, the Board must find the 
veteran's claim of entitlement to service connection not well 
grounded. 

The veteran is free at any time in the future to submit 
evidence in support of his claim.  Medical records of 
complaints and treatment of a psychosis in service or shortly 
thereafter would be helpful in establishing a well-grounded 
claim, as well as medical opinion linking any current 
findings with his military service.  Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER


Service connection for a psychiatric disability is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

